Howard, C. J.
This was an action by appellants to recover undivided interests claimed by them in certain real estate held by appellees. The appellees answered by general denial, and also by special paragraph, to the latter of which a demurrer was overruled. There was a special finding of facts, with, conclusions of law that appellants were not entitled to any interest in the land in dispute.
Much of the briefs of counsel is taken up with a discussion of the sufficiency of the special paragraph of answer. We do not find that any of the objections urged to this pleading are well taken; besides, even if the answer were not good, the ruling would still be harmless. The facts found specially entitled the appellees to judgment in accordance with the conclusions of law; and these facts could be proved under the general denial quite as well as under the special paragraph of answer. See Walling v. Burgess, 122 Ind. 299, 7 L. R. A. 481; section 1067, R. S. 1894 (1055, R. S, 1881).
The appellants and the appellee Annie M. Tindall are the heirs at law of one Ella Watson, deceased. The facts found show that, in 1884, for good consideration, the said Ella Watson, then owner of the land *489in controversy, conveyed the same to said appellee, Annie M. Tindall, by warranty deed; and that the consideration agreed upon has been fully paid by said appellee. The evidence is,not in the record, and no good reason is shown why the conclusion reached by the court should not be sustained. Judgment affirmed.